Appeal by the defendant from a judgment of the County Court, Suffolk County (Mclnerney, J.), rendered July 17, 1987, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
During the defendant’s plea allocution, the court indicated that it would sentence him to an indeterminate term of imprisonment not to exceed five years to life. The defendant acquiesced to this sentence ceiling as part of his plea of guilty. He was ultimately sentenced to an indeterminate term of four years’ to life imprisonment. Having pleaded guilty with the understanding that he could receive a sentence of greater duration than that actually imposed, the defendant may not now be heard to complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). Furthermore, under the circumstances of this case, we find that the court did not improvidently exercise its discretion in sentencing the defendant to the term indicated (see, People v Suitte, 90 AD2d 80).
Finally, the defendant’s conclusory and unsubstantiated claims of ineffective assistance of counsel, which in any event rest primarily upon matters which are dehors the record, are clearly without merit.
Bracken, J. P., Lawrence, Fiber, Harwood and Rosenblatt, JJ., concur.